DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
Response to Arguments
Applicant’s response to the last Office Action filed 5/13/2022 has been entered and made of record. Claims 1-2, 6, 9, 11, 16-18 have been amended to further define the claimed invention, claims 21-24 are newly added. Claims 1-6, 9-13 and 16-24 remain pending in this application.
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Tachibana/Miyake does not teach or suggest the amended claim language as discussed in pages 8-9 of the Applicant’s response. Examiner respectfully argues that although Tachibana/Miyake does not recite the exact wordings as the claimed language, Tachibana/Miyake teaches or suggests the amended claim language as discuss in the following: Tachibana teaches or suggests notifying the user to close the cover in a case that the cover is open (Tachibana teaches a detection sensor 504 of figure 5 configured to detect whether the cover is open or close; paragraph 0040) in a situation where any error does not occur that requires the cover to be opened to recover from the error in the modules covered by the cover (as shown in figure 7: ready for copying screen is displayed therefore suggests no error occur) and the recording agent is remaining in the mounted container (as shown in figure 7: ready for copying screen is displayed therefore suggests toner is not running low as compared to figure 9), wherein the controller does not notify the user to close the cover at least during a period between opening the cover to detach the mounted container (cover is open at S808 of figure 8 and then screen of figure 9 is displayed therefore suggests the controller does not notify the user to close the cover) and detaching the mounted container (S813 of figure 8) in the situation where any error does not occur that requires the cover to be opened to recover from the error in the modules covered by the cover (figure 9: for example, no error with cyan toner when there are toner remains in the container but user can choose to extract the cyan toner container; paragraph 0052) and the recording agent is remaining in the mounted container (the indication of remaining amount of cyan toner in the container; figure 9). Miyake teaches notifying the user to close the cover based on the result of detecting whether the cover is opened (S321-S323 of figure 6 and paragraph 0082). Therefore, as discussed above, the combination of Tachibana/Miyake still read on the amended claim language.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12, 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0329704 A1 to Tachibana in view of U.S. Patent Publication No. 2015/0092209 A1 to Miyake.
As to claim 1, Tachibana discloses an image forming apparatus (MFP of figure 1) to form an image on a recording material using a recording agent supplied from a container (toner bottle 301; figure 4) detachably mounted to the image forming apparatus, the image forming apparatus comprising:
a cover (220 of figure 2 and paragraph 0040) configured to be opened by a user for detaching the mounted container and to be closed by the user to cover modules (module = 11a-15a, 11b-15b, 11c-15c and 11d-15d; figure 1 and paragraph 0031) that include the mounted container (301 of figure 4 and paragraph 0042); and
a controller including a processor (CPU 501 of figure 5), wherein the controller configured to perform operations including: 
notifying the user to close the cover in a case that the cover is open (Tachibana teaches a detection sensor 504 of figure 5 configured to detect whether the cover is open or close; paragraph 0040) in a situation where any error does not occur that requires the cover to be opened to recover from the error in the modules covered by the cover (as shown in figure 7: ready for copying screen is displayed therefore suggests no error occur) and the recording agent is remaining in the mounted container (as shown in figure 7: ready for copying screen is displayed therefore suggests toner is not running low as compared to figure 9), 
wherein the controller does not notify the user to close the cover at least during a period between opening the cover to detach the mounted container (cover is open at S808 of figure 8 and then screen of figure 9 is displayed therefore suggests the controller does not notify the user to close the cover) and detaching the mounted container (S813 of figure 8) in the situation where any error does not occur that requires the cover to be opened to recover from the error in the modules covered by the cover (figure 9: for example, no error with cyan toner when there are toner remains in the container but user can choose to extract the cyan toner container; paragraph 0052) and the recording agent is remaining in the mounted container (the indication of remaining amount of cyan toner in the container; figure 9).
Tachibana does not expressly disclose notifying the user to close the cover in a case that the cover is open.
Miyake, in the same area of image forming apparatus, teaches notifying the user to close the cover in a case that the cover is open (S321-S323 of figure 6 and paragraph 0082).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Tachibana’s image forming apparatus by the teaching Miyake because it would inform the user to close the cover after the toner container has been replaced in the image forming apparatus in order to restart the image forming apparatus.
As to claim 2, Tachibana/Miyake further discloses a sensor configured to detect whether the cover is open (Tachibana: detection sensor 504 of figure 5 to detect open or close of the door; paragraph 0040), wherein, in a case where the sensor detects that the cover is open (sensor 504 of figure 5) in the situation where any error does not occur that requires the cover to be opened to recover from the error in the modules covered by the cover (as shown in figure 7: ready for copying screen is displayed therefore suggests no error occur) and the recording agent is remaining in the mounted container (as shown in figure 7: ready for copying screen is displayed therefore suggests toner is not running low as compared to figure 9), the controller notifies the user to close the cover (Miyake: S321-S323 of figure 6 and the same motivation is used as the rejection to claim 1 above).
As to claim 3, Tachibana further disclose wherein, in a case where an amount of the recording agent contained in the mounted container is less than a predetermined threshold value, the controller notifies the user of a request to replace the mounted container (1001 of figure 10, 1101 of figure 11).
As to claim 4, Tachibana further disclose a display unit (601 of figure 6 and paragraph 0048) wherein, in a case where a predetermined user operation is received in a situation where the request to replace the mounted container is notified, the controller causes the display unit to display the procedure to detach the mounted container (figure 9 is displayed in response to user selects key 1003 in figure 10).
As to claim 5, Tachibana further disclose wherein the predetermined user operation is an operation of opening the cover (figure 9 is displayed in response to yes at S808 of figure 8).
As to claim 6, Tachibana further disclose wherein detaching the mounted container is allowed based on a predetermined user instruction, even if the amount of the recording agent contained in the mounted container is not less than the predetermined threshold value (screen 901 shows remaining amount in each container; figure 9).
As to claim 12, Tachibana further disclose wherein the recording agent is toner or ink (paragraph 0032).
As to claims 16-17, claims 16-17 is for a method (figures 8 and 13) that corresponds to apparatus claims 1-2. Therefore, they have been analyzed and rejected based on apparatus claims 1-2 respectively above.
As to claim 18, claim 18 is for a non-transitory computer-readable storage medium (502/503 of figure 5) that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
As to claim 19, Tachibana further discloses wherein the modules include a drum unit (11a-11d; paragraph 0032).
As to claim 20, Tachibana further discloses wherein the drum unit is detachably mounted to the image forming apparatus (paragraphs 0031-0032 and figure 1).
As to claim 21, Tachibana further discloses a display unit configured to display information regarding detaching of the mounted container at least during a period between opening the cover to detach the mounted container and detaching the mounted container (figures 9, 16 and S808-S813 of figure 8).
As to claim 22, Tachibana further discloses wherein the information regarding detaching of the mounted container is one or more procedures of detaching the mounted container (replacement guide screen of figure 16).
As to claim 23, Tachibana further discloses wherein the one or more procedures are displayed on the display unit in accordance with a user instruction for detaching the mounted container (replacement guide screen of figure 16).
As to claim 24, Tachibana further discloses wherein the situation where the recording agent is remaining in the mounted container is a situation where the amount of the recording agent contained in the mounted container is not less than the predetermined threshold value (remaining toner amount is not low; figures 9-11).
Claims 9-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0329704 A1 to Tachibana in view of U.S. Patent Publication No. 2015/0092209 A1 to Miyake and in further view of U.S. Patent Publication No. 2013/0278663 A1 to Sugimoto et al.
As to claim 9, Tachibana further discloses a printer configured to print the image on the recording agent (printer 201of figure 1 and paragraph 0028). 
Tachibana does not expressly disclose wherein the printer stops printing the image in a case where the cover is open while the printer is printing the image.
Sugimoto, in the same area of image forming apparatus, teaches the printer stops printing the image in a case where the cover is open while the printer is printing the image (paragraphs 0067-0068, 0070 and figure 3).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Tachibana’s image forming apparatus by the teaching of Sugimoto because it would protect the user from moving parts of the printing operation.
As to claim 10, Sugimoto further discloses wherein the printer starts the stopped printing based on the open cover being closed (paragraphs 0067-0068 and the same motivation is used as the rejection to claim 9 above).
As to claim 13, Tachibana discloses the image forming apparatus as recited in the parent claim. Tachibana does not expressly disclose wherein the printer does not print the image while the cover is open.
Sugimoto, in the same area of image forming apparatus, teaches the printer does not print the image while the cover is open (paragraphs 0067-0068, 0070 and figure 3).
The same motivation is used as the rejection to claim 9 above.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675